EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Enoch Peavey on 5/18/2022.
The application has been amended as follows:
The claims:  
1. (Currently Amended) An electret-treated sheet comprising:
	a core layer (A) which is a porous film containing a thermoplastic resin and 0.07 to 10% by mass of metal soap;
	a surface layer (X) disposed on one side of the core layer (A); and a back surface layer (Y) disposed on the other side of the core layer (A),
	the surface layer (X) and the back surface layer (Y) each having a charged outermost surface, wherein:
	the electret-treated sheet has a water vapor permeability coefficient of 0.1 to 2.5 g[Symbol font/0xD7]mm/m2[Symbol font/0xD7]24 hr;
	the core layer (A) has a pore aspect ratio of 5 to 50 and an average pore height of 2.5 to 15 [Symbol font/0x6D]m;
	the surface layer (X) and the back surface layer (Y) each have a thickness of 5 to 200 [Symbol font/0x6D]m; and
	the surface layer (X) comprises a heat seal layer (B) comprising the outermost surface, wherein
	the heat seal layer (B) contains a polypropylene resin and has a melting point of 50 to 140[Symbol font/0xB0]C, and
	wherein the electret-treated sheet has a decay rate of 27 to 33 percent.

	2. (Original) The electret-treated sheet according to claim 1, wherein
	the number of pore interfaces of the core layer (A) is 50 to 1000 interfaces/mm.

	3. (Previously Presented) The electret-treated sheet according to claim 1, wherein
	the thermoplastic resin contained in the core layer (A) is polyolefin resin.

	4.-5.  (Canceled)

	6. (Previously Presented) The electret-treated sheet according to claim 1, wherein
	the electret-treated sheet is a film stretched at least in a uniaxial direction.

	7. (Previously Presented) The electret-treated sheet according to claim 1, wherein
	the core layer (A) contains at least one selected from an inorganic filler and an organic filler, wherein
	the inorganic filler and the organic filler have a volume-average particle size of 0.1 to 30 [Symbol font/0x6D]m.

	8. (Currently Amended) A filter comprising an air flow path, wherein
	a corrugated electret-treated sheet which is an electret-treated sheet according to any one of claims 1-3, 6, and 7, and a flat electret-treated sheet which is an electret-treated sheet according to any one of 
	the filter has a joint at which the laminated electret-treated sheets are thermally fused to each other.

	9. (Previously Presented) The electret-treated sheet according to claim 1, wherein a melting point of the metal soap is within a temperature range having a lower limit of 50 [Symbol font/0xB0]C and an upper limit that is 50[Symbol font/0xB0]C higher than a melting point of the thermoplastic resin.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Of the references of record, the most pertinent are as follows: 
US 9,381,724 to Koike et al. (hereinafter “Koike I”), 
US 2016/0250649 to Koike et al. (hereinafter “Koike II”), and 
US 4,789,504 to Ohmori et al. (hereinafter “Ohmori”).  
Koike I discloses an energy conversion film having a capability of holding a large amount of charges by pores in the inside thereof by an electretization treatment by direct-current high-voltage discharge wherein the energy conversion film is comprised of a core layer and a surface layer on each side of the core layer (figure 1).  The core layer is a porous film containing a thermoplastic resin and a metal soap in an amount of 0.01 to 4% by mass (column 5, lines 1-5 and lines 40-45; and column 7, lines 55-60; and column 10, lines 60-65).  The surface layer comprises a high-density polyethylene having a melting point of 131oC (resin composition j, resin 3, example 14).  
The energy conversion film has a water vapor permeability coefficient of 0.1 to 2.5 g.mm/m2.24hr (column 16, lines 40-45).  The core layer has pores with an average pore height of 3 to 30 microns in the thickness direction of the film, an average pore diameter of 50 to 500 microns in the plane direction of the film at a frequency of from 100 to 3000 pores/mm2 (column 5, lines 10-15).  
Koike II discloses a filter having air channels formed using an electric sheet, wherein an air channel cross-sectional ratio of the filter is from 10-90% and a volume change density of the filter is from 10 to 5000 nC/cm3 (abstract).   The electret sheet comprises a base layer disposed between two surface layers (paragraph 85 and figure 2).  The surface layer has a melting point lower than the melting point of the base layer so that the filter comprising a plurality of electret sheets can be produced easily by heat bonding because each electret sheet has heat sealability (paragraph 85).  The resin of the surface layer includes low-density polyethylene for heat sealability (paragraph 86).  The filter comprises a corrugated electret sheet and a flat electret sheet alternatively laminated and thermally fused to each other (paragraph 55 and figure 4).  
Ohmori discloses an electretized material for a dust filter made of polypropylene and a fatty acid metal salt incorporated therein in an amount of 0.24 to 2.42 % by mass (table 2).  The fatty acid metal salt is magnesium stearate having a melting point of 88oC according to Wikipedia.  
The combined teachings of Koike I and II, and Ohmori fail to suggest an energy conversion film comprising a surface layer including a polypropylene resin.  As the prior art energy conversion film and the claimed electret-treated film are not structurally and compositionally the same, there is no basis to support the energy conversion film having a decay rate of 27 to 33% would be present.  
In light of Applicant’s disclosure, an electret-treated film comprising a polypropylene heat seal layer has a great water resistance with decay rate ranging from 27 to 37% (examples 5-8, 11 and 12).  On the contrary, an electret-treated film comprising a polyethylene heat seal layer has a poor water resistance with decay rate of 43% or more (examples 1-4, 9 and 10).  Accordingly, the polypropylene resin of the heat seal layer unexpectedly and advantageously reduces the decay rate, thereby increasing water resistance properties of the electret-treated film.  
The Koike references and Ohmori fail to recognize the benefits of using the heat seal layer comprising polypropylene for high water resistance properties.  In other words, the decay rate of 27 to 33% is surprising or unexpected and would not have been foreseeable from the cited references alone or in combination.  
The data formulated in table 3 are sufficient to rebut the prima facie case and supported the non-obviousness thereof.  

Note that, the prior art of record, individually or in combination, does not teach or fairly suggest an electret-treated sheet with a recited structure set forth in the claim. Accordingly, the instant claims are deemed allowable. 
		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788